Exhibit 10.1

 

EXECUTIVE TRANSITION SERVICES AGREEMENT

 

SAFECO CORPORATION

 

and

 

MICHAEL S. McGAVICK

 

Dated as of December 6, 2005



--------------------------------------------------------------------------------

EXECUTIVE TRANSITION SERVICES AGREEMENT

 

This Executive Transition Services Agreement (this “Agreement”), dated as of
December 6, 2005 (“Effective Date”), is made between Safeco Corporation, a
Washington corporation (“Safeco”), and Michael S. McGavick (“Executive”).

 

Recitals

 

A. Executive has been employed as Safeco’s Chairman, President and Chief
Executive Officer. Executive voluntarily announced his resignation as President
and Chief Executive Officer effective August 31, 2005, but following that
announcement he agreed to remain in those positions until a new President and
Chief Executive Officer was named. Executive also agreed to provide transition
services as an employee of Safeco until February 28, 2006.

 

B. Executive and Safeco have voluntarily agreed to enter into this Agreement,
which sets forth the complete understanding between Executive and Safeco
regarding Executive’s voluntary resignation as Safeco’s President and Chief
Executive Officer, Executive’s provision of transition services until his
termination of employment effective February 28, 2006, and the commitments and
obligations arising out of the termination of the employment relationship
between Executive and Safeco.

 

Agreement

 

In consideration of the foregoing premises and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged, Safeco and
Executive agree as follows:

 

1. EMPLOYMENT TRANSITION

 

Executive resigned his positions as Safeco’s and its subsidiaries President and
Chief Executive Officer effective December 31, 2005. Executive will resign as
Chairman of the Board and as a director of Safeco and its subsidiaries effective
December 31, 2005. Executive has agreed to provide executive transition services
until February 28, 2006 (“Separation Date”).

 

2. SERVICES

 

Executive will remain an employee of Safeco and will provide such transitional
support to the successor Chief Executive Officer as the Safeco Board of
Directors deems appropriate.

 

3. COMPENSATION

 

Until the Separation Date, Safeco agrees to pay or cause to be paid to
Executive, and Executive agrees to accept in exchange for the services rendered
by him, the following compensation:

 

-1-



--------------------------------------------------------------------------------

3.1 Base Salary

 

Executive’s annual base salary is reduced to Seven Hundred Fifty Thousand
Dollars ($750,000) before all customary payroll deductions effective as of
December 1, 2005, and further reduced to One Hundred Thousand Dollars ($100,000)
before all customary payroll deductions effective as of January 1, 2006. Such
annual base salary shall be paid in substantially equal installments and at the
same intervals as other officers of Safeco are paid.

 

3.2 Bonus

 

Executive may also be entitled to receive, in addition to the base salary
described above, an annual bonus for 2005 in an amount to be determined by the
Board of Directors of Safeco or under the Board’s delegated authority by the
Compensation Committee of the Board (the “Committee”), in its or their sole
discretion. Executive’s bonus will be based on (i) a smooth and orderly
transition of the responsibilities of the Chief Executive Officer, (ii) the
Executive’s commitment to remain with Safeco until the Separation Date,
(iii) the performance of Executive’s duties as described in Section 2 above, and
(iv) Safeco’s financial and operating performance for fiscal year 2005.

 

3.3 Equity Grants

 

(a) Vested Options. Executive shall be considered an “employee” of Safeco
through the Separation Date for compensation purposes and under all employee
benefit plans, programs, and arrangements, including without limitation the
Safeco Long-Term Incentive Plan of 1997, as amended (the “LTIP”). All stock
options granted to Executive under the LTIP, which are fully vested and
non-forfeitable as of the Separation Date will be exercisable for three
(3) months from the Separation Date.

 

(b) Unvested Options. In consideration of Executive (i) remaining employed as
Safeco’s President and CEO until December 31, 2005, (ii) providing transition
services through the Separation Date and (iii) agreeing not to compete with
Safeco or solicit its employees as set forth in Sections 7.2 and 7.3 of this
Agreement, Safeco shall accelerate and fully vest, on the Separation Date, the
following stock options (the “Options”):

 

Type

--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Exercise Price


--------------------------------------------------------------------------------

   No. of Shares


--------------------------------------------------------------------------------

ISO

   May 1, 2002    $ 33.32    3,001

NQ

   May 1, 2002    $ 33.32    102,097

NQ

   May 7, 2003    $ 38.19    105,200

 

The terms and conditions of the LTIP and Executive’s award agreements, pursuant
to which the Options were granted, will continue to govern such Options. Except
for the Options, all equity awards granted to Executive that are not fully
vested on the Separation Date shall be deemed to have expired without vesting.
Executive acknowledges that accelerated stock options may not qualify for
preferential income tax treatment as an incentive stock option under the
Internal Revenue Code.

 

-2-



--------------------------------------------------------------------------------

4. BENEFITS

 

4.1 Retirement and Savings Plans

 

Until the Separation Date, Executive shall be entitled to continue to
participate in all defined contribution plans and defined benefit plans,
including excess benefit or supplemental retirement plans or agreements,
maintained by Safeco, as now or hereinafter in effect, that are applicable to
Safeco’s employees generally or to its executive officers, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans, programs and arrangements. Benefits payable under such plans shall
commence pursuant to the terms of such plans.

 

4.2 Other Benefit Programs

 

Until the Separation Date, Executive will be entitled to continue to
participate, subject to and in accordance with applicable eligibility
requirements, in all other employee benefit plans, programs and arrangements of
Safeco, as now or hereinafter in effect, that are applicable to Safeco’s
employees generally or to its executive officers, as the case may be, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans, programs and arrangements, and subject to Section 4.1.

 

4.3 Housing Loan

 

In connection with Executive’s relocation to Seattle in 2001 Safeco provided
Executive with a home purchase loan in an amount of $1,275,000. The principal
amount will be due one (1) year after the Separation Date. This is consistent
with the original loan terms and nothing contained in this Agreement or
otherwise amends this loan in any manner.

 

4.4 Vacation and Other Leaves

 

Executive shall be entitled to use any accrued but unused vacation and other
paid absences during this calendar year and for unused vacation carried over
from the previous calendar year, whether for holidays, illness, or any similar
purposes, in accordance with policies applicable generally to executive officers
of Safeco. After the Separation Date, no vacation or other paid absences shall
accrue.

 

4.5 Expenses

 

Executive shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by him in performing services under this Agreement,
including all expenses of travel and accommodations while away from his
residence on business or at the request of and in the service of Safeco;
provided, however, that such expenses are incurred, accounted for and approved
in accordance with the policies and procedures established from time-to-time by
Safeco.

 

-3-



--------------------------------------------------------------------------------

5. TERMINATION UPON DEATH OR DISABILITY

 

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or total disability of Executive. The term “total
disability” as used herein shall mean Executive’s inability to perform the
duties set forth in Section 2 hereof for a period of sixty (60) consecutive days
as a result of physical or mental illness, loss of legal capacity or any other
cause beyond Executive’s control. Executive and Safeco acknowledge that
Executive’s ability to perform the duties specified in Section 2 is of the
essence of this Agreement. Termination hereunder shall be deemed to be effective
(a) on the day in which Executive’s death occurs or (b) immediately upon a
determination by the Board of Directors of Safeco of Executive’s total
disability, as defined herein. At the Separation Date, all compensation and
benefits set forth in this Agreement shall cease.

 

6. RELEASE

 

In consideration of the acceleration of the Options pursuant to Section 3.3(b)
and other consideration and benefits provided to Executive under this Agreement,
Executive agrees to sign a general release and settlement agreement on the
Separation Date in a form that is satisfactory to Safeco.

 

7. NONCOMPETITION AND NONSOLICITATION

 

7.1 Applicability

 

This Section 7 shall survive the termination of Executive’s employment with
Safeco.

 

7.2 Scope of Competition

 

Executive agrees that he will not, directly or indirectly, during his employment
and for a period of three (3) years from the Separation Date, be employed by,
consult with, be a director of or otherwise perform services for, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or be connected with, in any manner, any Competitor. A “Competitor”
shall include any entity that writes a line of direct personal insurance,
small-to-medium sized commercial insurance or surety in substantially the same
form as sold by Safeco on the date of this Agreement, in all cases within the
geographical area of the United States, unless released from such obligation in
writing by Safeco’s Board of Directors. Executive shall be deemed to be related
to or connected with a Competitor if such Competitor is (a) a partnership in
which he is a general or limited partner, employee, consultant or agent, or
(b) a corporation or association of which he is a shareholder, officer,
employee, director, consultant or agent; provided, however, that nothing in this
Agreement shall prevent the purchase or ownership by Executive of shares or
ownership interests that constitute less than one percent of the outstanding
equity securities of a publicly or privately held corporation or other entity,
if Executive had no other relationship with such corporation or entity.

 

-4-



--------------------------------------------------------------------------------

7.3 Scope of Nonsolicitation

 

Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, any employee or consultant of Safeco to
cease his or her relationship with Safeco or solicit, influence, entice or in
any way divert any customer, distributor, partner, joint venturer or supplier of
Safeco to do business or in any way become associated with any Competitor in
anyway that is competitive with Safeco’s business on the date of this Agreement.
This Section 7.3 shall apply during the time period and geographical area
described in Section 7.2.

 

7.4 Assignment of Intellectual Property

 

All concepts, designs, machines, devices, uses, processes, technology, trade
secrets, works of authorship, customer lists, plans, embodiments, inventions,
improvements or related work product (collectively “Intellectual Property”) that
Executive has developed or develops, has conceived or conceives or first reduces
to practice during the term of his employment with Safeco or within one year
after the termination of his employment with Safeco or the expiration of this
Agreement, whether working alone or with others, shall be the sole and exclusive
property of Safeco (and to the fullest extent permitted by law shall be deemed
“works made for hire” under federal copyright law), together with any and all
Intellectual Property rights, including, without limitation, patent or copyright
rights, related thereto, and Executive hereby assigns to Safeco all of such
Intellectual Property. “Intellectual Property” shall include only such concepts,
designs, machines, devices, uses, processes, technology, trade secrets, customer
lists, plans, embodiments, inventions, improvements and work product which
(a) relate to Executive’s performance of services under this Agreement, to
Safeco’s field of business or to Safeco’s actual or demonstrably anticipated
research or development, whether or not developed, conceived or first reduced to
practice during normal business hours or with the use of any equipment,
supplies, facilities or trade secret information or other resource of Safeco or
(b) are developed in whole or in part on Safeco’s time or developed using
Safeco’s equipment, supplies, facilities or trade secret information, or other
resources of Safeco, whether or not the work product relates to Safeco’s field
of business or Safeco’s actual or demonstrably anticipated research. The
provisions of this Section 7.4 do not apply to any inventions for which no
Safeco equipment, supplies, facilities, or trade secret information was used and
that were developed entirely on Executive’s own time, unless: (i) the invention
relates directly to Safeco’s business; (ii) the invention relates directly to
Safeco’s actual or demonstrably anticipated research or development; or
(iii) the invention results from any work Executive performed for Safeco. This
constitutes notice pursuant to Revised Code of Washington Section 49.44.140.

 

7.5 Disclosure and Protection of Inventions

 

Executive hereby represents that he has previously disclosed or shall disclose
in writing before the Separation Date all concepts, designs, processes,
technology, plans, embodiments, inventions or improvements constituting
Intellectual Property to Safeco promptly after its or their development. At
Safeco’s request and at Safeco’s expense, Executive will assist Safeco or its
designee in efforts to protect all rights relating to such Intellectual
Property. Such assistance may include, without limitation, the following:
(a) making application in the United States and in foreign countries for a
patent or copyright on any work products specified by Safeco; (b) executing
documents of assignment to Safeco or its designee of all of Executive’s right,
title

 

-5-



--------------------------------------------------------------------------------

and interest in and to any work product and related intellectual property
rights; and (c) taking such additional action (including, without limitation,
the execution and delivery of documents) to perfect, evidence or vest in Safeco
or its designee all right, title and interest in and to any Intellectual
Property and any rights related thereto.

 

7.6 Nondisclosure; Return of Materials

 

During the term and following termination of Executive’s employment with Safeco,
Executive will not disclose (except as required by his duties to Safeco) any
concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other Intellectual Property or any other
confidential information, whether patentable or not, of Safeco of which
Executive becomes informed or aware during his employment, whether or not
developed by Executive. On or before the Separation Date, Executive will return
all documents, data and other materials of whatever nature, including, without
limitation, drawings, specifications, research, reports, embodiments, software
and manuals to Safeco which pertain to his employment with Safeco or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.

 

7.7 Equitable Relief

 

Executive acknowledges that the provisions of this Section 7 are essential to
Safeco, that Safeco would not enter into this Agreement if it did not include
this Section 7 and that damages sustained by Safeco as a result of a breach of
this Section 7 cannot be adequately remedied by damages, and Executive agrees
that Safeco, notwithstanding any other provision of this Agreement, including,
without limitation, Section 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any provision of this
Agreement, including, without limitation, this Section 7.

 

7.8 Effect of Violation

 

Executive and Safeco acknowledge and agree that additional consideration has
been given for Executive entering into this Section 7, such additional
consideration including, without limitation, certain provisions for acceleration
of the Options pursuant to Section 3.3(b) of this Agreement. Violation by
Executive of this Section 7 shall result in the forfeiture of any option gain
realized by Executive from exercising all or any portion of the Options, which
shall be immediately payable to Safeco; provided however Executive shall not be
relieved of his obligations, as required hereunder.

 

7.9 Definition of Safeco

 

For purposes of subsection 7.2 and subsection 7.3 hereof, “Safeco” shall include
all subsidiaries of Safeco and any business ventures in which Safeco or its
subsidiaries may control on the date of this Agreement.

 

-6-



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES

 

In order to induce Safeco to enter into this Agreement, Executive represents and
warrants to Safeco as follows:

 

8.1 No Violation of Other Agreements

 

Neither the execution nor the performance of this Agreement by Executive will
violate or conflict in any way with any other agreement by which Executive may
be bound, or with any other duties imposed upon Executive by corporate or other
statutory or common law.

 

8.2 Patents, Etc.

 

Executive has prepared and attached hereto as Schedule 1 a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Executive
desires to exclude from this Agreement, or, if no such list is attached,
Executive hereby represents and warrants to Safeco that there are no such
inventions, patent applications or patents.

 

9. INDEMNIFICATION

 

Executive shall be indemnified by Safeco to the extent permitted by applicable
law and as provided by Article XII of Safeco’s Bylaws.

 

10. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Executive:   Michael S. McGavick     [such address as may appear in the
personnel     records of Safeco or such other address as     Executive may
specify in writing] If to Safeco:   Secretary     Safeco Corporation     Safeco
Plaza     Seattle, WA 98185 Copy to:   General Counsel     Safeco Corporation  
  Safeco Plaza     Seattle, Washington 98185

 

-7-



--------------------------------------------------------------------------------

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

 

11. ASSIGNMENT

 

This Agreement is personal to Executive and shall not be assignable by
Executive. All of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.

 

12. WAIVERS

 

No delay or failure by either party in exercising, protecting or enforcing any
of its or his rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, shall constitute a
waiver. The express waiver by a party of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

13. ARBITRATION

 

Subject to the provisions of Section 7.7 of this Agreement, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect (the “AAA Rules”), conducted
by one arbitrator either mutually agreed upon by Safeco and Executive or chosen
in accordance with the AAA Rules, except that the parties thereto shall have any
right to discovery as would be permitted by the Federal Rules of Civil Procedure
for a period of 90 days following the commencement of such arbitration and the
arbitrator thereof shall resolve any dispute which arises in connection with
such discovery. The prevailing party shall be entitled to costs, expenses and
reasonable attorneys’ fees, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

14. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, shall in
any event be effective unless the same shall be in writing, specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged and signed by Safeco and Executive, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by Safeco and Executive.

 

-8-



--------------------------------------------------------------------------------

15. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

16. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

17. HEADINGS

 

All headings used are for convenience only and shall not in any way affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

18. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
Section 14 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

19. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof constitutes the entire agreement
between Safeco and Executive with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Safeco and Executive with respect to such subject matter,
including the Amended and Restated Employment Agreement dated as of January 5,
2005, are superseded and nullified in their entireties.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

/s/ Michael S. McGavick

Michael S. McGavick

Safeco Corporation

By:  

/s/ Joseph W. Brown

   

Board of Directors

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 1

 

None.